﻿Allow me to congratulate Ambassador Shihabi of Saudi Arabia most warmly on his election to the presidency of the General Assembly at its forty-sixth session. I wish him every success in guiding our deliberations to a successful conclusion. May I also avail myself of this opportunity to express my delegation's appreciation to his predecessor, Foreign Minister Guido de Marco of Malta, for the excellent manner in which he presided over the forty-fifth session of the General Assembly. I should like also to pay a very warm tribute to the Secretary-General, Mr. Javier Peres de Cuellar. The United Nations has benefited greatly from his wisdom and dedication.
The founders envisaged this Organisation as a peaceful and universal family of nations. It is a great pleasure, therefore, to welcome the new Members in our midst - the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania. Their admission has moved us even closer to the goal of universal membership of the United Nations.
The year under review has been marked by events extraordinary in sweep and importance. The vision of the Charter - a vision of a world of tolerance, of equal rights of men and women and of nations large and small, a vision of social progress and better standards of life based on greater freedoms and the dignity and worth of the human person - is still far from becoming realised. But hopes have never been higher. A spontaneous wave of democracy, freedom and human rights is sweeping the world. A spirit of cooperation and mutual trust has replaced the atmosphere of confrontation that marred East-West relations for over forty years and rendered this Organisation ineffective. During the past year the world community has made it abundantly clear that aggression will not be tolerated, will not succeed and will not pay. This commitment to collective action has brought about a renaissance of the United Nations.
These important developments have given hopes to millions of people around the world. Nepal is proud to be a part of the global movement towards pluralistic political systems. A little over a year ago the people of Nepal joined hands in a mass movement for the restoration of multi-party democracy. This restoration of democracy has brought the King and the people of Nepal together in the process of nation-building. We are convinced that democracy, pluralism and human rights are indispensable for economic development. Our new Constitution has vested sovereignty in the people. Constitutional monarchy, a multi-party political system, an independent judiciary and a guarantee of all human rights are its hallmarks. The vigour and enthusiasm of the Nepalese people for the right to choose their government were amply demonstrated in the general elections held in May this year - the first free elections in Nepal in over three decades. Our new Government has started the process of consolidating the institutions of a liberal democratic society as outlined in the Constitution. The Government is committed to ensuring a decent standard of life for all citizens and to creating a society where all our people can exercise their rights and freedom to the fullest extent. To help us reach these goals, we look forward to greater understanding and cooperation from friendly countries and multilateral institutions. He place great value on our warm and cooperative relations with the countries in our immediate neighbourhood. With our neighbours in South Asia, we have joined in a cooperative venture under the South Asian Association for Regional Cooperation to lay the groundwork of a grand vision of common benefit and an enduring relationship of sincerity and trust among all members. We cherish our friendship with all countries of the world and are prepared to cooperate to work for peace and security. Our commitment to human rights is enshrined in our Constitution, and we are determined to make human rights an important cornerstone of our foreign policy.
As the Secretary-General has noted in his annual report on the work of the Organisation, the world situation presents a unique juxtaposition of promises and perils. Dramatic events in Europe are the expression of the will of the people. The people's revolution has led to the dismantling of the iron curtain. It has enabled the three Baltic republics to take their rightful place among nations of the world. We welcome the move towards an integrated approach towards the solution of European problems. A dynamic Europe is vital for democracy and economic development world-wide. Nothing would be more unfortunate than for a united Europe to drift towards becoming fortress Europe. Paradoxically, the winds of change have also raised the spectre of nationalistic and ethnic strife. If allowed to fester, it contains seeds of destabilization with far-reaching implications. These flashpoints can be contained only through a scrupulous adherence to the norms of human rights and the rights of minorities. The solutions demand statesmanship of the highest order.
Opportunities created by a new climate of international relations must be seized to resolve the Middle East crisis on the basis of Security Council resolutions 242 (1967) and 336 (1973).
A solution to the problem of Cambodia now seems within our grasp. We welcome the efforts of the Cambodian parties to implement the plan drawn up by the five permanent members of the Security Council for a comprehensive political settlement. We strongly support the role of the United Nations in the process.
We sincerely hope that the admission of the two Koreas into the United Nations will facilitate reunification through the peaceful efforts of the Korean people.
We welcome the important developments towards the complete dismantling of apartheid in South Africa. We appeal for an end to violence in that country, for violence can only jeopardise the goal of the eradication of apartheid. While supporting the determination of the majority population to bring lasting changes in South Africa through negotiations and peaceful means, we believe that the United Nations must continue to exert all possible efforts towards that end.
Without acknowledgement of the common interest in the survival of the human race, there can be no peaceful world. Without questioning the legitimate right to self-defence, we feel that the present obsession with military security is in fundamental contradiction of the avowed pursuit of a new international order based on law and justice. Therefore the international community mist press ahead with disarmament on a world-wide scale. A series of crises have dramatically illustrated the Importance of preventing the horizontal and vertical proliferation of weapons of mass destruction. Disarmament has to include all categories of weapons! nuclear, conventional and chemical. The progress in negotiations between the Soviet Union and the United States gives us encouragement. Nepal welcomes the signing of the treaty on strategic arms reduction (START) and looks forward to a continuation of the process leading to deeper cuts in strategic arsenals. We welcome the decision of China and Prance to accede to the Treaty on the Non-Proliferation of Nuclear Weapons, a step which will greatly enhance the credibility of that vital cornerstone of nuclear disarmament. We reiterate our appeal for the early conclusion of a universal convention on the banning of chemical weapons.
Many of the hopes of peoples in developing countries focus on economic and social development. The world political situation today presents an opportunity to deal with the interrelated economic, financial, monetary and trade issues as parts of a wider political process. The continued deterioration in the economic situation of the majority of developing countries is in itself a threat to international peace and stability. It is detrimental to the consolidation of democracy and human rights. It has become imperative to act urgently in the spheres of debt, trade and commodities and human resources development. Continued difficulties in the international economic situation have hit the least developed countries the hardest. Unless urgent measures are taken, it will be difficult to reverse their growing marginalisation in the world economy.
They need financial assistance and debt relief, combined with comprehensive plans for structural change. In this context, Nepal looks forward to full and expeditious implementation of the Programme of Action adopted by the Second United Nations Conference on Least Developed Countries.
Environment has become a major issue on the global agenda. The challenge is to find ways and means to enable developing countries to participate effectively in international environmental cooperation without, sacrificing their development imperatives. It is clear that the hugely varied problems of our environment can be tackled only if the world acts together. The 1992 Rio Conference presents a unique opportunity to rise above empty generalities and to adopt environmentally sound development strategies based on the transfer of adequate resources and technologies.
It could take years to understand fully the implications of the changes we have been witnessing in recent years. At a time when the pace of events is outstripping our capacity to adjust, there is a consensus that the principles of the Charter should govern the history-in-making, thereby ensuring a smooth transition to a stable and democratic world order. The unanimity in the Security Council in the face of the crisis in the Persian Gulf is a matter of extraordinary consequence for the future. It has upheld the principle of unconditional compliance with the rule of law. It also marked the beginning of a new phase in the application of the authority of the Council in the maintenance of international peace and security.
While we welcome the convergence of views among the five permanent members of the Security Council on a number of regional issues of grave importance, we wish to underline the critical importance of ensuring that such agreement is legitimized by wider support from the international community.
In the light of the volatility of the present situation, the appeal of the Secretary-General that a renewed emphasis be placed on preventive diplomacy is most timely. The successful United Nations operations in Namibia and Nicaragua, the ongoing missions in Angola and Central America, the United Nations plan for a referendum in Western Sahara, the planned operation in Cambodia and the prospects in Afghanistan have added new dimensions to the possibilities of the world Organisation.
The fundamental importance of the peace-keeping operations has long been established, but an even more important aspect of United Nations involvement in peacemaking is rapidly emerging. Nepal remains a firm supporter of both the peace-keeping and the peacemaking activities of the United Nations. We believe that those must be based on a clear mandate and on the principles of cost-effectiveness, flexibility and efficiency. A sound financial basis is as important as the cooperation of the parties concerned. This requires a renewed commitment of all members to live up to their responsibility in carrying out a duly authorised peace-keeping and/or peacemaking operation.
As the vision of the Charter does not limit itself to the solution of political problems, the United Nations must play a role in the creation of a world where each individual has a right to a decent life. This involves a role in the search for global solutions to persistent widespread poverty, in the protection and preservation of the environment, in the fight against the scourge of terrorism and drug trafficking, and in the protection of human rights.
In the last analysis, the welfare of an individual human being is the ultimate reason for our common efforts to realize the ideals of the Charter. It is for the full realization of the rights and fundamental freedoms of each individual human being that we are engaged in the search for a democratic international order. The end of the ideological divide has created a unique opportunity to make human rights the fulcrum around which our commitment should evolve.
To turn the tide in matters like these - matters of peace and survival in decency - is a major undertaking even for a regenerated United Nations. But we cannot fail to take advantage of the sweeping changes that are making possible a renaissance of the ideas enshrined in the Charter of the United Nations.
